Title: From John Quincy Adams to Thomas Boylston Adams, 9 March 1818
From: Adams, John Quincy
To: Adams, Thomas Boylston


				N. 9.
					My dear Brother—
					Washington 9 March 1818—
				
				You have here enclosed, a draft on the United States Branch Bank at Boston to the order of Charles Newcomb, for 172 dollars 54 Cents, being the amount of dividends on the six and three per Cent Stocks due to him standing on the Books here, and for which I have signed receipts as his Attorney. The payment comes down to the second Quarter of 1816—inclusive—Upon the subject of the other application, for land I am not yet able to give you a definitive Answer.I thank you for your offer to become one of the bondsmen, upon the entrance of my Son George at the University—I have learnt by a Letter from him, that he has passed his examination and been admitted into the Freshman Class—I was disappointed in the hope that he would have got in, a year more advanced; and as hope beaten from one ground is always ready to seize upon another, I now begin to flatter myself that the fruits latest ripe, come to the best maturity.The whole of my US. Bank Stock has been disposed of; and the proceeds, are to be invested as occasion may serve—I am not however very anxious to replace it in Bank Stock of any kind—Mr J. L. Sullivan has been here—I would now give $200 a share for Canal Stock, and if you can procure me any at that price you may take it. / Your’s affectionately
				
					John Quincy Adams.
				
				
			